Citation Nr: 0510304	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973; he had no foreign service.

This appeal arose from a March 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied service connection for Type II 
diabetes mellitus.  

The veteran testified before the undersigned in January 2005 
at a personal hearing sitting at the Houston RO.  
Subsequently, he submitted additional evidence with a waiver 
of RO review in accordance with 38 C.F.R. § 20.1304 (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's currently diagnosed diabetes mellitus was 
not present in service, nor was it present to a compensable 
degree within one year of his release from service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 1131, 1137, 5103A, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 
3.309(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he suffers from Type II 
diabetes mellitus, which was first diagnosed within one year 
of his separation from service.  Therefore, he believes that 
service connection is warranted.  

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in March 2003 apprised the veteran of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in her possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  In the present case, the veteran's 
claim was denied in March 2003, after the VCAA letter was 
sent to him.  Therefore, there has been no Pelegrini II 
violation.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

The veteran has been provided every opportunity to identify 
and submit evidence in support of his claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA outpatient treatment reports, VA examination reports, and 
lay statements.  Attempts were made to locate medical records 
for the one-year period following his release from service.  
The veteran obtained information that the records had been 
transferred to another physician after the veteran's 
physician had retired.  However, it was noted that the 
records had only been kept for 10 years and that they were no 
longer available.  The veteran has not identified any 
pertinent evidence that has not been obtained that is 
necessary to the adjudication of the issue addressed in this 
decision.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal.  As such, the Board finds that VA's duty to 
assist in this case has been met.  


Applicable Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran has served for 90 days or more during a 
period of war or during peacetime service after January 1, 
1947 and Type II diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2004).

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

The veteran's service medical records contain no mention of 
or treatment for diabetes mellitus.  The December 1970 pre-
induction examination noted that his sugar was negative.  The 
March 1973 separation examination contained no complaints and 
again his sugar was negative.  

The veteran's private physician provided a statement that was 
received in January 2003.  It was stated that the veteran had 
been diagnosed with Type II diabetes mellitus on May 15, 
1985.

The veteran also submitted private treatment records.  A 
report from February 15, 1993 noted that the veteran was a 
"possible" diabetic.  On March 9, 1993, it was commented 
that he had been found to be diabetic "recently."  In July 
1996, the veteran told the physician that he had been a 
borderline diabetic since the late 1970's, having been 
diagnosed at the age of 28.  

The veteran was examined by VA in March 2003.  He stated that 
he been diagnosed with diabetes in the 1970's or the 1980's 
after having polyuria and polydipsia.  He was treated with 
oral hypoglycemic agents.  The assessment was Type II 
diabetes mellitus.

A personal hearing was conducted at the RO by the Board in 
January 2005.  The veteran testified that his diabetes had 
been diagnosed on October 10, 1974 (which would have been 
more than one year after his discharge).  Following this 
hearing, he submitted statements from a friend and his two 
sisters.  These all noted their awareness that the veteran 
had been diagnosed with diabetes in October 1973.  His 
sisters noted that they had prepared special food for him.


Analysis

The Board notes that the record does not reflect that the 
veteran served in the Republic of Viet Nam during the Viet 
Nam era.  Therefore, the presumptive provisions for Type II 
diabetes mellitus found in 38 C.F.R. § 3.309(e) are not 
applicable to his case.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for Type II diabetes 
mellitus is not warranted.  Initially, there is no indication 
in the service medical records that the veteran was treated 
for or diagnosed with diabetes mellitus while on active duty.  
Therefore, service connection on a direct basis cannot be 
granted.  

Moreover, despite the statements of the veteran and others 
that he was diagnosed with this condition within one year of 
his release from service, there is no objective medical 
evidence to support these contentions.  The Board 
acknowledges the statements submitted by the veteran from his 
friend and sisters that they had been aware of the veteran's 
diagnosis, and had assisted him in preparing food.  However, 
these statements conflict with the objective evidence of 
record, which indicates that Type II diabetes mellitus was 
not diagnosed until May 1985, some 12 years after his 
discharge from service.  Hence, absent any medical reports 
showing an earlier diagnosis or continuity of symptomatology, 
the Board finds that the statements alone are not sufficient 
to support a grant of service connection pursuant to 
38 C.F.R. § 3.303(b), 38 C.F.R. § 3.303(d) or 38 C.F.R. 
§ 3.309(a).  See Espiritu, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Type II diabetes mellitus.  Accordingly, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
Hence, the appeal is denied.  See Gilbert, supra.  


ORDER

Service connection for Type II diabetes mellitus is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


